PER CURIAM.
In this Anders1 appeal, Christopher Stecker challenges his judgment and sentence for robbery and battery. Stecker raises four issues on appeal; we find merit with only one. The two-year sentence imposed on the battery charge (Count II) exceeds the maximum statutory penalty. See § 775,082(4)(a), Fla. Stat. (1996) (first-degree misdemeanors are punishable by a term of imprisonment not to exceed one year). We therefore reverse and remand for resentencing on Count II. Stecker’s judgment and sentence is otherwise affirmed in all respects.
Reversed in part and remanded for re-sentencing.
CAMPBELL, A.C.J., and NORTHCUTT and STRINGER, JJ., Concur.

. Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).